Felton, Chief Judge.
1. Special ground 4 of the amended motion for a new trial sets forth a lengthy excerpt from the testimony of the defendant and then states: “The foregoing testimony of the, defendant was admitted over the objection by the plaintiff that the statements made by the defendant’s agent, Wilkinson, to the defendant as to substantive facts pertinent to the issues involved in the case constituted heresay [sic].” It is impossible to tell the exact evidence to which this objection relates. This ground is therefore incomplete and will not be considered.
2. Special ground 5 assigns error on a portion of the charge on the ground that “it assumed a fact which was an issue in the case, namely whether the truck was or was not wet.” It is further averred that the testimony of three named witnesses presents a factual issue to the jury on this subject. Since none of the evidence which purportedly gives rise to such issue is set forth in the ground or in an attached exhibit it cannot be determined whether the charge complained of is erroneous or not. See in this connection Tifton Brick &c. Co. v. Meadow, 92 Ga. App. 328, 334 (88 S. E. 2d 569) and cit. Therefore, we can give no consideration to this special ground.
3. Special ground 6 complains that the defendant was permitted to open two of the plaintiff’s depositions and read the testimony contained therein prior to trial. It is averred that at the trial “the plaintiff entered his objection to this travesty *597on justice and fairness in the orderly processes of the court,” but the grounds of such objection and the nature of any relief sought thereby are not disclosed. This ground therefore presents no question for our consideration.
Decided April 20, 1960
Rehearing denied May 9, 1960.
Findley, Shea, Friedman, Gannam, Head & Buchsbaum, for plaintiff in error.
Kennedy & Sognier, John G. Kennedy, Jr., contra.
4. The general grounds having been abandoned and the special grounds being incomplete, the court did not err in denying the amended motion for new trial.

Judgment affirmed.


Nichols and Bell, JJ., concur.